Citation Nr: 1617220	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-43 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.
 
2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1961 to July 1965. The Veteran died in June 2007, and appellant is his surviving spouse.

 These matters come before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the cause of the Veteran's death as well as DIC.

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that due process is followed.

In July 2014 the Board remanded the appellant's claim, requiring in part that the AOJ "issue notice compliant with [Dixon v. Derwinski, 3 Vet. App. 261 (1992)] and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims."  The Board further instructed that the appellant be informed of alternative sources for obtaining sufficient evidence to validate her claims.

The file reflects that the appellant was provided with notice suggesting alternative sources of evidence she could submit.  However, the letter did not explain what records the VA has been unable to obtain and the efforts made to obtain those records as required by the July 2014 remand.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Issue notice compliant with Dixon and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims. 

2. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




